Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 1 of 30 PageID #: 929




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF INDIANA
                                          INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA.                               )
                                                        )
                            Plaintiff,                  )
                                                        )
                                                        )   CAUSE NO. I : 17-cr-001 S3-TWP-TAB
                                                        )
BUSTER HERNANDEZ,                                       )
(a.k.a. Brian Kil, Brianna Killian, Brian Mil,   Greg
                                                        )
 Martain, Purge of Maine, uyg9@hushmail.com,
                                                        )
jare9302@hushmail.com, Dtu( I @hushmail.com,
                                                        )
Leaked_hacksl, Closed Dooq Closed Color, Clutter        )
Removed, Color Rain, Plot Drarv, and Invil Cable),
                                                        )
                                                        )
                             Defendant.                 )




                                         Stinulated Factual Basis for Plea of Guiltl

           1.       The parties stipulate and agree that the following facts establish a

 factual basis for the defendant's plea of guilty to the offenses set forth in the

 Superseding Indictment and that the Defendant acknowledges that the Government

 would be able to establish the following facts beyond a reasonable doubt in the

 event this cause was to proceed to trial.

         The Defendant, BUSTER HERNANDEZ (hereinafter "HERNANDEZ" ot "the

Defendant"), was a resident ofBakersfield, California, who was born in 1990.

Victim 1 was a girl living in Plainfreld, Indiana, who was born in May 1998.

Victim 2 was a girl living in Brownstown Charter Township, Michigan, who was born in
September 1997.
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 2 of 30 PageID #: 930




Victim    3 was an 1S-year-old    girl living in Indianapolis, Indiana, who was bor.n in

Api'il   1996.

\rictim   4 was a   giil living in Nlonrovia, Indiana, who was boln in Nlarch 1999. Victim      5

was a girl living in the Southern District of Indiana, who was born in April 1gg9

Victim 6 was a girl living in Fortville, Indiana, rvho was born in March 199g

Victim    11 was a gir'l   living in Florida, who was born in 1998

Victim    12 was a   girl living in Virginia, who was bor.n in 2001

Thc Defendant's Sexual Exrrloitation of Victims throu gh Extortion

 From at least 2012, and through and including August 3, 2017, Buster

HERNANDEZ used the following means and methods to coerce his victims to produce

sexually explicit images and videos of themselves, through extortion:

          a      Using vaLious social media accounts, HERNANDEZ contacted

 inclividuals (typically minors) by sending     a   private message, and saying, for example,

 "Hi ['ictim Name,] I have to ask you something. Kinda important." HERNANDEZ

 then told the prospective victim, "Holv many guys have you sent dirty pics to cause I

 have some of you?" The prospective victim either ignored HERNANDEZ or engaged

 in further conversation.

          b.     If the potential victim responded, HERNANDEZ demanded that they

 send him sexually explicit images or videos of themselves, or.else HERNANDEZ

would send the sexually explicit images or videos that he claimed were in his

possession to the potential victim's friends and family (also known as "sextortion,,).

          c      HERNANDEZ also threatened to murder, rape, kidnap, and injure the

 victim and the victim's fi'iends and family if the victim refused to comply, or if the
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 3 of 30 PageID #: 931




 victim wzrs unable to send the images and vidcos as c1uick11' as HERNANDEZ

 demanded.

         d    HERNANDEZ sent victims specific instr-uctions on ptcciselv what kind

 of images and videos he wanted them to produce against their.will. HERNANDEZ

 typically sent his instructions via the Internet using several screen shots, including

 the following instruction:

 k 2 vids.
 l. strip vid first.       wear a suggestive        outfit.
 2. a tong vid of you fucking every hole. use a nice fat brush.                  I
wanna see  everything there is to see in this I vid. make it
 extra graphic and extra long. teave nothing for me to want to
 see ever again.
 you have to talk     dirty in it   as well     .   dont care how much trouble
 you could get in     if   you get heard.

 and do a bunch of positions in it. tay on side and spread that
 ass and pussy. also lean back on your etbow and lift your legs
 up and back so you can get deep wj.th the brush. spread pussy in
 that position so i can get a good view. tons of spreading. tons
 of fucklng and pulting out brush out. fuck yourself really close
 to the camera.move back and fuck yourself from afar so face is
 in it. fuck yoursetf stow. fast. hard. soft.                 I




 baslcally just do everything. and back camera or i'11                make you
 redo.



         e.   HERNANDEZ typicaily       be   gan extolting vrctims when they were

 between the ages of twelve to fifteen years old.

              Once HERNANDEZ teceived the sexually explicit images and videos

 fi'om his victims, he continued to extort them, until they refused to comply. If victims

 lcfused to comply, HERNANDEZ frequently posted the sexually explicit images or
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 4 of 30 PageID #: 932




     videos of the victims online, or sent them to the victims' fiiends and family via the

     Internet. HERNANDEZ also threatened to murder, rape, kidnap, and injule the

 victim and the victim's friends and family if the victim continued to refuse to comply

 with HERNANDEZ's demands.

           h      If a victim failed to comply with his precise demancls within the time

 period set forth, HERNANDEZ frecluently told his victims, "what a shame," or "it's a

     shame," and falsely claimed he was getting ready to stop extorting them after that

 one Iast demand.

           i      HERNANDEZ sexually exploited some of his victims for years, and

 continued to extort them even after they turned eighteen years old.

           j.     HERNANDEZ also encouraged some of his victims to         kill   themselves.

In some instances, HERNANDEZ promised that he would disseminate their sexually

explicit images at theil funelal and "trash" their Facebook memorial page if they

committed suicide.

         HERNANDEZ's Methods of Tradecraft to Evade Detection

          HERNANDEZ used thc follorving sophisticated methods of tradccraft to mask

and obfuscate his true identity and thc true Iocation ofhis Internet Protocol ("IP")

acldress in an intentional effoi't to evade detection by law enforcement and obstruct

justice:

it         HERN-{NDEZ used aliases such as the following to hide his true iclent

     identity

Brian Kil Brianna
Killian Brian MiI
Greg Nlartain Pulge of
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 5 of 30 PageID #: 933




N{aine
uygt9@hushmail.com
jale9302@hushmail.com
Dtvx 1@hushmail.com
Leaked-hacksl
Closed Door Closed Color
Clutter Removed Color
Rain
Plot Draw; and Invil
Cable

          b.     HERNANDEZ opened hundreds of e-mail and social media accounts

    using numerous aliases then quickly ceased using the accounts in an intentional

    effort to impede oi'delay law enforcement investigative action on those accounts

          C      HERNANDEZ used multiple e-mail service proviclers locnted outside

    the United States that   a.-e   commonlv discussed in online communities as not having

    records leadily available to United States lalv enforcement during the conrse of

    climinal investigations, and as a method of tradecraft for obfuscation.

          d.     HERN^\NDEZ intentionalll' removed the passrvold protection on his

    router to cleate an open lYi-Fi connection, which is commonly discussed in online

communities as     a   method oftradecraft designed to create dissociation and obfuscation

of identity during the course of a climinal investigation.

          (l     HERNANDtrZ removed the hard drive from his computer to impede the

    success of commonly used lauv enforcement forensic investigative techniques when

    uscd on that computer.

           f.    HERNANDEZ used an opelating system that runs in temporary volatile

    memoly such that it can lun fi'om external stolage media such as a USB drive. As

    such, the data in memory is lost as soon as the operzrting system is shut down or the
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 6 of 30 PageID #: 934




 computer is porvered off.   It is not necessaly for a hard disc drivc   to be installed in a

 compLrter lvhen   mnning this operating system. Using this operating system allowed

 HERN^A.NDEZ to remove the hard disc drive from his computer., rvhich is commonly

 discussed in online communities as a method of tradecraft to pr.otect against the

 accidental retention of metadata and folensic artifacts that could reveal to law

 enforcement evidence of climinal activities. HERNANDEZ did this from a thumb

 dlive recovered by climinal investigators from his residence.

       g.     On multiple separate instances over a period ofover eight months,

 HERNANDEZ engaged in the ovei't act of updating the operating system described

 above. HERNANDEZ dicl this from a computer recovered by cr.iminal investigatots

 from his residence.

       h.     HERNANDEZ used the Tor: Network to mask his true IP address(es)

 and his location. The Tor Network is an anonymity network that intentionally masks

 the uset's true IP address and other forensic artifacts that are normally accessible to

 \Yebsites, Electronic Service Providers, and someone monitoring network traffic, by

 directing Intelnet traffic through a circuit of several of more than six thousandrelay

 selvel's. The operating system HERNANDEZ used has several anonymity programs

 ple-instaIIed, including the Tor Network.

       i.     Duling his arrest on August 3, 2017, and just as law enforcement officers

 entered his room, HERNANDEZ intentionally removed a USB drive containing the

 operating system described above from his computer, thereby intentionally

 destroying metadata or foi'ensic altifacts associated with use ofthis operating system

 that constitute evidence of criminality.
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 7 of 30 PageID #: 935




          j.       HERNANDEZ encr5'pted multiple hard disc ch'ives ancl created

 enclypted containels on external storage media in an intentional effort to prevcnt

 Ialv enforcemcnt from accessing evidence such as the child pornography and

 pornoglaphy he received through extoltion.

          k.       HtrRNANDEZ acknorvleclges that the onlinc accounts set forth in the

 attached addendum, were used bv Helnandez in the commission of these offenses.

 HERNANDEZ Obtains Child Pornosra phv from Victim                             1   through Coercion

       ln      2014, Victim 1 was a minor who resided in Plainfield, Indiana, which is in

the Southeln District ofIndiana. Beginning in September' 2014, and continuing until

Atrgust 3,2017, HERNANDEZ, using the means and methods described above,

coerced   Yictim I to produce and distribute images and videos ofchild pornography of

Victim    1 knowing    that \/ictim   1 was a   minor.

       HERNANDEZ first contacted \rictim               1   via the Internet after searching for

publically available infoi'mation legarding \rictim 1, and falsely claimed to already

possess sexually explicit images of       \rictim 1. HERNANDEZ then threatened to post

the sexually explicit images of victim      1 on     the Inter.net if Yictim      1   reflsed to produce
additional child pornography of victim          1   and distribute   it   to HERNANDEZ.

Foi'at least 16 months, HERNANDEZ sexually extorted victim                   1,   and obtained child

polnography of Victim       1 as a   lesult. Throughout that time periocl, HERNANDEZ

thleatened to post \/ictim l's child pornography on social media.

HERNANDEZ also threatened to mur.der, rape, o. injui.e victim 1 and her familv
                                                                                                     if
victim 1 eithe'r'efused o'expressed reluctance o. hesitation to comply with his

demands.
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 8 of 30 PageID #: 936




            HERNANDEZ further', through the same means and mcthods desclibed above,

ploclucecl chilcl poinoginphy of Yictims 2 thi'ough 6 and 11 and 12

As sct forth in Connts 1 through 8, between on or about 2014, and on ol about

November 15,2074, and lvithin the Southern Distlict of Indizrna and elsewhere, the

dcfendant BUSTER HERNANDtrZ, did employ, use, pelsuade, induce, entice, and

coelce Vrctims 1, 4, and 5, rvho wele minors, to engage in sexualll- explicit concluct for

the purpose ofploducing any visual clepiction ofsuch conduct, and did aid anri abet

such conduct, and such visual depiction rvas produced using matelials that hadbeen

mailecI, shipped, or transpoltecl in interstate or foieign commerce by any means, as

molc particularly described belo'"v:

            t   lDrt"           lDcscriotion
 Clou


 I
        n

                l-
                9.5.201,+       An image labeled      I 06 I 5 85 9 _7 7 47 6843259005 I _ I 3230 I 496.+_n jpg,
                                depicting Victim I using a cellular telephone to take a picture ofherself
                                in a bathroom mirror. Victim I is seen standing in front of the mirror,
                                cornpletely nude, and Yictim l's face, breasts, and vagina are clearly
                                visible.
 lr             10.9.2014       An image labeled I 06 I 7472 _7 92430661 | 57 I 6 I _53 3669609_n jpg,
                                depicting Yictim I doing the splits on tl.re floor ofa bedroom facing arvay
                                frorn the carnera. Victim I is only rvearing a bra in tlic image, and Victim
                                 1's vagina and anus are clearly visible in the image.
                l 0.3 r .2014   An irnage labcled I 075 1 83 9_805 529276 I 8 0633 4267 467 4 1 _n.jpg,
                                depicting Victim I lying on her back on the floor wearing only a bra.
                                Yictim l's ams and legs are spread apar1, and Victim l's vagina and
                                anus are clearly visible.
 .1             10. I .2014         n inage labeled 10178228_78801I1645991I         I      598068341 n.1pg
                                  epicting Victim I standing in her bedroorr wearing only her pants and
                                  ndenvear, wl.rich are pulled down around her knees. Victim I is
                                  tl.renvise cornpletely nude. Victim l's hands are at her waist. Her face,
                                   reasts, and vagina are clearly visible. A dresser and television are
                                   isible in tlie background ofthe irna c
 5              t).12.20t1      Arr irna ge I abelcd I 07065 8 7 _7 7 7 97 6262269268 _l 6 67 47 I 442_n j pg
                                depicting Victim l using a cellular telephor.re to take a picture ofherself
                                 in a bathroom minor, completely nude. Victim I's tace, breasts, and
                                 vagina are clcarly visiblc in the itnage.
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 9 of 30 PageID #: 937




  6        10.8.201.+        A video tlle labcled MOV_S330.3gp dcpicting Yictim 4 standing in front
                             of a bathroorn sink rvearing a rvhite sleeveless t-sl.rirt and black shorts.
                             Victim 4 then rcmoves l.rer shirt, sports bra, and shofis, rcvealing her
                             breasts and vagina. Victim 4's face is also visible. The video file is
                             approximately 33 seconds in length.
  7        lt.l   .2014      An irnage labeled I 079940 4 _I 49 I 1 64947 8034 I 6_3060 I 7 I 2 I _n jpg
                             rvhich depicts Victim 4 sitting on the floor rvearing a pink, blue, and
                             yelloiv tie died shirt witl.r tl.re rvord Missouri rvritten across the chest. She
                             is not wearing any underrvear. Victim 4 is sitting witl.r her legs spread
                             apart and using her hand to insert a hair brusl.r into her exposed vagina.
                             The image appears to be a screenshot of a separate video file.
  S        11.15.2014        An image labeled 20141I l5 220550jpg,'vhich depicts Victim 5
                             standing in iront of a dresser. \'ictim 5 is posed rvith her hand on her hip
                             and is completely nude. Her breasts and vagina are clearly visible.

       As set folth in Counts 12 thlough 17, between on or about November' 7,2074,

 and on ol about December 10, 2014, and within the Southern District oflndiana and

 elsewhere, the defendant BUSTER HERNANDEZ did knowingly distribute and

 receive child pornography of Victims 1, 4, and 6, who were minors, using a means or

 facility ofinterstate commerce, and that was transported in ol affecting interstate

 commerce by any means, including computel', as more particularll'desctibed belorv:

  iCount   Datc                    Descriotion

  t2       l   2. I 0.2011                                                             I
                                     mage I 06 I 5859_7 7 47 6843259005 1 3 23 0 I 4964_n jpg,
                                     epicting Victim l using a cellular telephone to take a picture of
                                     erselfin a bathroom mirror. \'ictim I is seen standing in lront of,
                                    he mirror, completely nude, and Victim l,s faco, breasts, and
                                     ll na arc clearl visiblc
  l3       12.10.2014               IIA        0 1 -5 E 9 8 0 5 5 ) 9 1 7 6 IJ 0 6 -) J 4 2 6 ,7 1 6 7 4 n p
                                                                                                                  J
                                     cp ct t.l         c ti nl I y111 o lt h e1 b iI c k o I1     c fl o o t' CATI ng o lt v a
                                     I lt \, C t nl I S lt fn.i S all d e a I c S p fe a d a p art, a lt t1 V I cti nl I S
                                     a ina and anus are clearl visiblc.
  l1       I I .7 .2011             lt) a C 0 7 9 9 4 0.1 4 9 6 4 9 I 7 8 0 ) 1 6 J 06 0 7 2 n p
                                                                                                                    J        h ch
                                     cp C S       c t tnl { S tt l1 () 1l h c 1l () o f     a rt lt a p lt k b LI c It II d
                                     c o        c d ed s h rt       th th c () rd M s S o LI fl              0 lt a cro s s th c
                                    hest. She is not wearing any underrvear. Victim 4 is sitting
                                                                                                                              with
                                     er legs spread apart and using her hand to insert a hair bru-sh
                                                                                                                                into
                                     er exposed vagina. The image appears to be a screenshot ola
                                   separate video iile
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 10 of 30 PageID #: 938




  t5         l I .7.201 .r             hnage 1079940,1 l49l 1649.+780i416_30601712l_n.jpg rvhich
                                        epicts Victim 4 sitting on the floor rvearing a pink, blue, and
                                        ellou,tie died shirt rvith the rvord Missouri rvritten across the
                                        hest. She is not u,earing any underrvear. \'ictim 4 is sitting witli
                                        cr legs spread apafi and using her hand to inscrt a hair brush into
                                           exposed vagina. The image appears to be a screenshot ofa
                                          arate video file.
  t6         11.7.2014                 Video I abeled vidco- 14 I 5402732.mp4 r.vhich depicts Victim 6
                                       using h er har.rd to n.rasturbate by rubbing her fingers on her
                                       vagina.
  t7         t1.7 .2014                Video labeled MOV_0656.3gp rvhich depicts Victim 6 using l.rer
                                      ]nana t o masturbate by rubbing her fingers on her vagina.



        Additionally, and as set forth in Counts 9 through 11, beginning in at least in

 or about 2014, and continuing until at least on or about August 3, 2017, the

 defendant, BUSTER HERNANDEZ, did use a facility ol means of interstate or

 foleign commerce to knowingly persuade, induce, entice, and coerce, and attempt to

 knorvingly persuade, induce, entice, and coerce, Victims 1, 4, and 5, lvho had not

 attained the age of         18   yeals, to engage in sexual activity for which an1'person could

 be charged     with a c.iminal offense, specifically, production ofchild pornography.trs

 clefined    inlc   35-42-4-4 (a) and (c)(E), and sexual exploitation of a child as clefinerl in

 18 U.S.C. $ 2251(a), as mor.e particularly- described below:

       unt      atc                         SC   TI tio n

              2014 to 8.3.2017           Coelced and Enticed       Victim    1. a minor

  10          2014 to 8.3.2077           Coerced and Enticed       Victim    4. a minor

  11           014 to 8.3.2017            oelced and Enticed      Victim     5. a minor


 HERNANDEZ furthei'admits that using the means and methocls describecl abovc,

 coelced Victims 2 through 6 and 11 and 12 to produce images ancl vicleos of child

 polnography of Victim 2 through 6 and 11 and 12 knowing that Victims                         2
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 11 of 30 PageID #: 939




 thlough 6 and 11 and 12 lvere minols

   HERNANDEZ l]1leatens to l(ill Victim 1, Victim 1's NI other, and Others.
     and to Use Explosive Devices in Plainfi eld ancl Danville. Indiana

         On Decembei' 12,2015, Victim 1's mother' (Victim 7) discoveled some of

 HERNANDEZ's messages to Victim           1 on   Victim 1's cell phone. Victim 1's mothel

 used   Victim   1's cellular phone to teII HERNANDEZ to stop extorting           Victim   1, and

 advised that she intended to call the police.

         In response, HERNANDEZ retaliated against Victim             1 and   Victim 7, and

 threatened to kill and injure Victim 1 andYictim 7, and thleatened to post \rictim l's

 sexually explicit images and videos on social media.

  On or about Decembel      l7,   2015, and in retaliation for Victim 7's messages,

 HERNANDEZ, using the name "Blian Kil," posted on his Facebook accountmultiple

 images of Victim 1 that HERNANDEZ had obtained via extortion, including:

          zr-     An image depicting Victim I wear.ing black pants and a pink br.a. Victim

  1   was holding onto her breasts with both hands.

          b.      An image depicting Victim      1 nude   from the rvaist up in   a beclroom.

 Victim l's breasts were blocked out using photo editing software.

          c.      An image depicting victim      1   wea.ing pink sho.ts and a multi-colorecl

  shi.t, standing in lvhat appears to be a bathroom. one hancl is on hel hip while the

  othel hand lifts up her shirt, exposing her br.east.

 HERNANDEZ, using the name "Brian Kil," also posted the following messages:

 "(vour time is ,unning o,t. You though the police would find me by now but they
 didn't.thcy have no chre. The police are useless. Some ofyou went and reportecl this
 and NoTHING happened. The time is nearly here I'm shaking in excitement. Iwant
 to leave a trail of death and fir'e and Ptainfield. I will simply \,YALK RIGHT IN
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 12 of 30 PageID #: 940




 UNDETECTED TONIORRO\Y. Once in I rvill wait a ferv classes befoi.e I start my
 assanlt. I'm coming for yor.r ['ictim 1]. Yotir.e fucking dead you slutty bitch. I rvill
 slaughter your entire class and save yolr for last. I rvill lean ovcL you as vou scream
 and cry and beg foi'me,-cy right befoic I slit yor.rr fucking throat ear from ear'. The
 rest ofyou rvill bc picked off as you try to lun arvay. Im coming. Believe that. I'd love
 to see the police try and intervene ifthey have the nuts to enter.. I'lI add a dozen clead
 police to my tally. FUCI{ING TRY NIE PIGS I \YILL FINISH YOU OFF AS WELL.)"

 Tomollorv will be a fticking bloodbath at plainfield high. I will open fire on all you
 sickening pieces of shit.

 I have in my possession
 3 home made pipe bombs, 2
 handguns, and
 1 semi auto rifle.

 I will   be   targeting this whore fVictim 1] personally.
 I knorv her exact schedule. I rvill slaughter EYERY SINGLE Peron.who happens to
 have class with her'. Aftel I finish killing this whore fVictim 1] I wil turn my sights
 on hei fiiends. I wiII methodically pick you off as you all run for your lives in the
 crorvds. Those that I miss will be be blown to hell with the pipe bombs I set around
 campus. I plan on leaving no survivors.

 Ifyou ever talked to [victim 1], I swear to god I wilt put a bullet in your fucking skill. I
 suggest you stay home tomorrolv ifyou value your life. Ifyou think this is a joke then
 go to class tomoLrorv. I dale you. If you think the police have enough time to stop me
 this late at night then you know nothing about IP addresses.

 After I kill her friends I will begin to erase all the faggots and nigger at plainfield.
 You sr.rcking subhumans are ruining everything for.everyone. The world will thank
 me for'emoving you all. \br-r faggots will have to answer to God for your sins.

 If you want the nucles of [victim 1] now is the time to get them. I wilt be gone from
 this earth tomolrow and so will hundreds of plainfield students.,,

          On December. 77,201,i, HERNANDEZ, using the name Brian Kil, posted

 "danville is still open. Nlaybe     I'11   settle on some faggots anil niggers at Danville.,,

 on or about December        17   , 2olb, and as a resrlt of HERNANDEZ,s threats, school

 administrators evacuated and closed plainfield ancl Danville High schools.

 Bctrveen Decembei' 18, 2015, and December'20, 2015, HERNANDEZ continued
                                                                         to
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 13 of 30 PageID #: 941




 threaten to kiII Yictim 1, and Victim 1's family, friencis, ancl classmates via the

 Inte rne t

                         On December 20,2015, HERNANDEZ, using thc name "Blian                                                                                                                                                liil,"   posted the

 follorving threat on Facebook to file bomb the Shops at Perry Crossing and Walmar.t,

 and to                  kill Victim 1, patlons, and filst                                                               responders

  @
                                                                                                                   !f,   '4--r aao2ru
                                                                                                                                                    E]
                                                                            .       E .nd68.1.:kediarin8r..rd.q/l                                   {31sr.r    F.,r'q&k! .rrh.ynylo                 wDbbk   rh{   w.ye
   d El              ,, r
                              '    n.'.retu"cu,r                                    .lnr har dr,cu.Mg tu.r mrlh.r l.r.Emr.Jii               d
                                                                                rnn nrsr f n pea..frrly wHtRE riMv tLa{xc                           rl   rh. p.r   .. di6pr      ro   .b..   rh.   m.[ .9.h   $6   r   onrt
                                                                                rP(LOUr ' \dh:y..e.rr(.{                                            ndd to qo do*. str..t ro wa md rhq . ps1..1
  ia,l":ii."TllE_j3i3=                                                                                         ! rn06:< r\dc m..
                                                                                r u,, r'l ut:ue b,,rtE Lifi ( ylr,l., ult(,.                                                          '.
                                                                                                                                                    q&.e ro uc pe. bdnbs r. *x b.lde .Frg   ri.

  I        €fu^ xl rddd2                    rrphoror ' hc.9.
                                                                                    rrlEi $. rar:cnfi
                                                                                    96m9o.t   r9   5
                                                                                                             c:   miio r&
                                                                                                       rurl.dsdsr.dh     Fy
                                                                                                                            rurn   rcad&
                                                                                                                              !n..r.r
                                                                                    .6&r r.nr!, rd r br9 irh irlr, dc.:i hon.m:.e
                                                                                    lr adts mide.f!i.ol,ir mtr.d *th l6i iap
                                                                                                                                                    nll @ nro rh..616r {.d k'rr dtft,ho d6r
                                                                                                                                                    iin e.r n .aq tn. r.rw.ys {..r.d ro e,rr.
                                                                                                                                                        '.
                                                                                                                                                    n]lnJmd'hEo?p.nuntyIhp.rrdort.l
                                                                                                                                                    .mb{!h.d $. l8r 7 d 3 o rh. ftni r I'n ror. my
                                                                                                                                                    way r. rh€ ffin. rcrlrM lor a lnt. tui. llr 6. my
  lff;s.r*xl:"r,ilffi:"flh
    no'tirc
  drd       do.: rop n..
                     nn bc                  r.
                                                                                    nnd. oras b.rEi [!r rtd( hr t. roa6n nr[ .n,a
                                                                                    a\' rrd n,e piu. r,Us rL'rsnJly'n.dt ro'                        p.iIL,                  !.. r.,h..d    or hd h.a ; J, ip
       r(ur. lenio6rne
                                                                                       'u
                                                                                    a0nr,dc Hiqh. r mid ru9!.3r oo?oic..ociigtrrro                  of$ r,'. .s'd.!         or   .nrh'og movinq iin se !h.r ! 9
  rr                                   !d.eok..crorsrl.irsl
                                                                                    rv1nrh.-,Lh-rre fltt r{.r.dohr rid rtr'l
  mrr.-.aer.({ a dn!.6.r..e r'. poL.. hr.                                           t.r.rvly r.n.daJ cqnJro illrr.snudrde i                         e/ERYONE    rS     lrRcat roNrCNr!
  6rder,. rmrs. rhtmi.ra,I.*bri!s'r'!ro                                                                                                             ye dd rh't b ^,E          r h.p. ytu hn ytu.ldr iri.r
                                                                                    .,.,*-. -" u.IE,",,,tt                         -a,r-            y@   3.. *6.r  r <'o d s. i.$   r m do€ rry'.q ro i.r.

  dob.         ron       dc.d)          n   r.ro3.?      1116   .lo:. rh.                                                                           X.ce i hra r.!y th. p.'. th6 nfl€(rh&.tsyou
                                                                                    1e/ :rm, .1o* d..nrnq o9.r'69[nd                    r   krcw    ro ,M Eaqe rqpd br.h rr ro,qhr dei r ldr
  <uFrin9 ih.ndl F1d:y                       v.xhi/.                                h.lor. racr hey cmr ar<rd r rid r( !hr) rlre.d)                 tur $.i r plom4 r ,'n ip .w.y rn
  h4     )ou   lir
             escdd :cn dl:, .ry'rq prl+aln o 1 te                                   rr'Fi'M tr,i anr! Irrm. r NaTHrNcwirr                           r@PTRSON^UYwtei s.hdorsres rf,o! i, rch
  helF Jnrodund. ) rtu' d.9!..6 6.1.:s $!h.n                                        nfd mywa/ 16or trs.e hQec,orv6r,l)iq                            *h@k rh.i rn h,q,Emdmak.msmd.
  ovr..:.rerhrypc<cd !p.^Nc'I                                                       lirsrh3n'hd:sa.mlopponuinlbn..r.9.                              p.'irur rha i i.! ro h. I nev{ hated :ny.^. 15 hu.h
  !.d isnrrn,m6{or +.pi                            ftda} rrremnd                    r6b.' orp.op. rnd r{'l iorh},r.r.l)hkc                          rs ri.r. rou My l e ovd b€rus.ol rtu rid r.u
          n('.s.l ru.l csdr. rnc rm slr. soFe                                                                                                                              'r
  .@e.ed                                                                            :    hqeclIli!,,prgy.ridi.c
  !!e)ul9u'9oFJ< o tr'r -lrrr,:r d! *.lt,r€rl'e                                 leu rryrc tul aRea?nd!. .enri.nlrr.myrn.                            r! td ln. :ni rdr.,!            nho    .ommsr"d i o       my pons
  tBr r. sd€ p.rG r .ta.ge omp ere ,-]mn.'                                          rrlinq
                                                                                         uF inyur&:|ytr.: lho n.at rp.l.id
  lalq n. Ir T.n                )rtnrklir'(<                                                                                                        lh.    rsr Ia     d.y3    t.t     cn .p r d b( r.
                                                                                                                                                                                      L.                  w Fr
                                                                                        FrJryr.rnhrnrdoM:rlr,d.rh.ria3                              p6n.s          rh.i                                   do d6b
  tu.rs   roi4h           *'ll '..mm:t
                                srare r de. Ytu a{ cfrrd             h .        'i!61
                                                                                hd nq b.l.r.lru,r mr rt€d'rn.or
                                                                                                                                                                          ur .! rh. n.n ldighi 9r..3.
  praeicr mr .:r.,r 's snFk .r. cgl ltrE|                                                                                                                                                            .{-d@dYlol.
                          L
                                                                                ; lrn ,.!Do.rdd yo( n. !r led as irerd rdrort /oL
                      '
  Jnd.h.! 4.96tn9.u mohd   hr.!615:d o                                          vi EB r.ErrurueJr.,re!,,i.ruN<
  trmd)serr          n   p€,.rrury wstFE            rs   l/YFrfi a6
                     rdhrve id..r'll.d, locarorepm.
  ^reLcr,,

 First responders arrived at the Shops ofPerry crossing and lYalmart and evacuated

 the buildings, including the movie theater. Subseqr.rently, HERNANDEZ used

 Facebook lo post the following:



          lE-?Elnntltt                                                                        E
               O ft               ,,   L         m taceuoot      corn           :


               tr'::{''E
           lA a-.      m c-- r-..     * -u.
           fr                     nt

           Anelle.'a''hqhllu{EdloedJI!'h'rqhoh
                                                                -a

                                                                                                                         ME
                                                                                                                         a

           ^sdtuBd6.m                               mdr6l,sd
           you   r.riyrhrnr rd                       my   tiuigunrorci.Iyrun
                                        'nnouft.

           thnirou..nnopm.berden. serude,sr,n5,                                                         va$


                                                                                                                                                I
                                                                                                                         @ (Plainfield
                                                   ME                                                      F_t (ICAC)              poli(e)
                                                    a                                                      E[
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 14 of 30 PageID #: 942




          HERNANDEZ then posted a video of Victim           1   engaging in sexually explicit

 concluct that he obtained from     Victim 1 via sextortion. HERNANDEZ commented on

 the vicleo as follorvs: "I rvant a new lifle so I can catch (\ ictim 1) at Piainfield high

 School   -brian."
          On January 3, 2016, Victim 10, a Plainfield High School Board N{ember,

 received the following threat from HERNANDEZ on Victim 10's publicly avaiiable E-

 mail account:

 Hello I\Ir. [Victim 10]:

 \\'ant to see a bunch ofpeople slaughtei'ed like pigs in the slaughter house?
 You should pay close attention to youl schools because I'm coming mother fuckel

 \Yhy has ['ictim l] been given a fi'ee pass? UNNACCEPTABLE. I will make this
 right. I rvould love to murder you and fi'ictim 10's wife] before I go on my killing
 splee. I'm looking you r.lp youl'address as lve speak. Bye.

          As set foi'th in Counts 18 through 21, betrveen in or about December          17,2}lb,
 and on or about December 20, 2015, and within the southern Distr.ict oflndiana and

 elsewhele, the defendant BUSTER HERNANDEZ, used an instrument of interstate

 or foreign commerce to     wilifully make threats,   oi' maliciously convey false   information
 knowing the same to be false, concerning an attempt or allegecl attempt being made,

 oi'to be made, to kil1, injure, ol intimidate any inclividual or unlawfr.rlly to damage or

 desti'oy any building, vehicle, and other real or personar property by means
                                                                              offire or
 an explosive, as more patticular.ly described below:
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 15 of 30 PageID #: 943




  Count    Date           ]Dcscrintion

   l8      t2.17.20t5     On or about Decernber 17 ,2015, ths defendant used the intenlet,
                          namely an account on Facebook.com, to threaten to bornb Plainfield
                          High School, located at 1 Red Pride Drive, in Plainfield, Indiana,
                          rvhich is located u itl.rin the Southern District of Indiana.
   l9      t2.17.20t5     Ori or about December 17 ,2015, the defendant used the intemet,
                          namely an account on Facebook.con.r, to threaten to bomb Danville
                          Community High School, located at 100 Warrior Way, in Danville,
                          Indiana. which is located within the Southern District of Indiana.
  20       12.20.20t5     Orr or abo Decernber 20, 2015, the defendant used the intemet,
                          namely an account on Facebook.corn, to threaten to bomb The Shops
                          at Perry Crossing, located at 2499 Perry Crossing Way, inPlainfield,
                          lndiar.ra, rvhicl.r is located rvithir.r tl.re Soutl.rem District of Indiana.
  2t       12.20.201 5    On or about December 20, 2015, the defendant used the intemet,
                          namely an account on Facebook.corn, to threaten to bomb Walmart,
                          located in Plainfield, Indiana, rvl.rich is located within the Soutliern
                          District ol Indiana.

         HERN-{NDEZ fr.uther leceived and disti'ibuted child poi'nographl'of Yictims                      1,


 ancl 4 through 6 using the means and methods discussed above.

 HERNANDEZ Obtains Child Pornoeranhv from Victim                           2   thr ough Coercion
 Betrveen in or about 2012 and on ol about August 3,2017 , Victim 2 was a minor who

 resicled in Brownstown Charter Township, Nlichigan. Beginning sometime in 2012,

 and continuing until August 3,2017, HERNANDEZ, r.rsing the means and methods

 described above, coerced \rictim 2 to produce and distribute images and videos

 depicting Victim 2 engaging in sexually explicit conduct knowing that victim 2 was a

 minor'. HERNANDEZ continued to sexually extort victim 2 after she t.rned 1g in

 2015.


         HERNANDEZ fii'st contacted victim 2 via the Inteinet after searching for

 publically available information regarding Victim 2, and falsel).. claimed to alteady

 possess sexually explicit images of     victim   2. HERNANDEZ then threatened to post
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 16 of 30 PageID #: 944




 the sexualll' exphcit images of \rictim 2 on thc Intelnet if Victim 2 iefr"rsed to ploclr"rce

 additional chilcl poi'nographi'of Victim 2 ancl disti'ibute it to HERNANDEZ.


             Fol ncarly   5   ycars, HERNANDEZ scxually extorted Victim 2. Throughout that

 time periocl, HERNANDEZ thleatened to post Yictim 2's child pornogr-aphy or to

 murder, rape, oi' injule Victim 2 and her family if Victim 2 either refused ol expressed

 lelucttrnce oi'hesitation to comply with his demands


             Betrveen in or about 2012 and on oi'about August 3, 2017, HERNANDEZ

 distributed images ancl videos of othel minol victims to Yictim 2, and agents of the

 Fedei'al Bureau of Investigation acting in an undercover capacity as Victim 2, to

 coelce      Victim   2 to procluce chilcl polnography of       Victim 2. HERNANDEZ also sent

 the following messages to \rictim              2:


 I ltnou      where yott. lioe.   I   conte at night.

 I   com.e   at nigl-tt for all of my slaues euenhmlly Haue          I
 euer ntade u cry?

             HERNANDEZ then sent Yictim 2 images depicting several unknorvn victims,

 who appeared to be minors engaging in sexually explicit conduct as they cried.

 HERNANDEZ messaged Victim 2 saying, ,,I make girls cry.', HERNANDEZ then

 distributed a sexually explicit image constituting chilcl pornography of an

 unidentifrecl victim, who is a minor', crying as she took a sexually explicit ,.selfie,,
                                                                                          in
 the   mi,'or. victim         2 said, "stop   I don't wanna   see   that,,,but HERNANDEZ continued
 sending additional images depicting other minor victims
                                                         nude or.partially nude who
 were c.ying and said, "look at this one. she hail a ner.vorls
                                                               breakdown knowing I
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 17 of 30 PageID #: 945




 rvould tell mommy and daddy."


 HERNANDEZ Obtains Petlagraph,v from Victim 3 through Coercion

        In September'2014, \rictim   3 was 18 y'ears olc1, and resided       in Inrlianapohs,

 Indiana, which is in the Southeln Distlict of Indiana. Beginning sometime              in   2014,

 HERNANDEZ, using the means and methods described above, coelced \rictim 3 to

 ploduce and distlibute sexually explicit images and videos of Victim 3. From at least

 2014 to on ol about August 3, 20\7, HERNANDEZ sexualll- extorted Yictim 3


        HERNANDEZ first contacted Victim 3 via the Internet, using the same

 accolrnt he used to contact Victim 1, and fa1se11'claimed to ahcacly possess sexually

 explicit images of Victim 3. HERNANDEZ then threatened to post the sexually

 explicit images of Victim 3 on the Intei'net if Victim 3 refused to produce additional

 pornogiaphy of \rictim 3 and distribute it to HERNANDEZ


        Fol nearly three years, HERNANDEZ sexually extorted Victim3. Throughout

 that time period, HERNANDEZ threatened to post Victim 3's pornography or to

 mu.der', injure, or harm Victim 3 and her family if Victim        B   either refused or

 expressed r.eluctance or hesitation to comply with his demands.


       Accordingly, and as set foi'th in count 22, betlveen on ot about september              11,

 2014, and on o. abo,t August 3,   2ori, rvithin the Souther.n District of Incliana and
 elscrvhe'e, the defendant, BUSTER HERNANDEZ, extorted \.ictim
                                                                              B   using a fac ity
 of intei'state comrnerce to th.eaten to   k   I, injure, o. kicrnap \.ictim B ancr   victim   3,s

 family to exto.t from victim 3 a thi,g of varue, namery,
                                                          images and vicleos of victim
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 18 of 30 PageID #: 946




 3 engagecl in scxually explicit conduct,       in violation of Titlc 18, United States Code,

 Scction 875(b).

  FIERNANDEZ Com pels Victim 3 to Attend and Record a Communitv Forum
        in Plainfield Hieh School about the "Brian l(il" Investi gati on
        On Jannary 5, 2016, HERNANDEZ used the Internet to communicate rvith

 Victim 3 about his sextottion of Victim         1   in a series of messages. In one message,

 HERNANDEZ stated that,         "['ictim      1] was cool, but a    little difficult to rvolk with,

 which is understandable. She rvas snobby most ofthe time which I understand and

 she blerv off dates a br-rnch as rvell. But at the end of the day         I knew I could trust her

 and she was cool whenever we did talk about stuff." Another message sent

 approximately 40 minutes later continued the conversation about Victim                    1   and ended

 lvith, "I've been in this situation   a   billion times with people I blackmail for money/info

 ol girls fol nudes. A lot of times they just fake pretend to be a cop oi.family member

 to try and scare you, so I had to test       it out..." Additionally, HERNANDEZ wrote,
 "nah I hope not L]\IAo. I still a lot more stealing and blackmailing to do. I want

 become the worst cyber. terrotist that ever livecl."

        on Jan.ary 6, 2016, HERNANDEZ sent a message to Victim                    3   that said, ,,yeah.
 \\'ell I deserve to be throrvn in jail tbh. If I ever    clo get   caught just clon,t come forward

 with our stuff. That will add another        10 years x.x,,.

        On January 12, 2016, HERNANDEZ sent the following messages
                                                                   via the
 Inte'net to Victim 3 relating to the community forum that was
                                                               to be herd on Januarv
 r9' 2016, at Plainfreld High schoor, organized by the
                                                       Administration and law
 enforcement:
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 19 of 30 PageID #: 947




 "theles gonna be a community folr.rm/meeting at plainfield high next. I need you to      go
 to   it.   n-_-n"
 "I need you to go and teli me rvhat thcy say. Its Tuesday night at 7:30. I need to knorv
 what the feds have to say."

 "I can't go. I fit the plofile fol the suspect. They will be looking for me. No ones gonna
 notice a black girl with an afro."


 "you just gotta sit there fol an houl and look pletty. Laugh at all the angry moms
 and drive home."

 "I   1000% need 1'on to go."

 "don't say "help" because then 5.'ou become an accomplice. You re being FORCED to
 do what I sav or else. Alwavs remembel that."

            On Janualy 19, 2016, Ialv enforcement held a community forum at Plainfreld

 High School. Nlembers of the Federal Buleau of Investigation ("FBI"), the United

 States Attorney's Office, and Plainfield School Administrators spoke at the forr-rm.

 Subsequent to the community forum, HERNANDEZ, using the name "Brianna

 Killian" and "Brian i\Iil," posted the following messages via the Internet about what

 occtuled during the folum and who attended:

 "ONLY 200 subpoenas. lYhat have you been doing for nearl5.2 months? Only
 200. LNIAO. I'm going to kil] 'Victim 1'and unload on her.friends and you only did
 20O? zzzZZZzzz"     .



 "Seai'ching for the lady with the g year who talked. Red scarf. Shor.t hair." "another

 interesting thing before I go to bed. The fat bionde lady with the
 glasses on top of her head and the tie-die shirt under.neath a white west. ,,how
                                                                                  do we
 know hes not here." I was, and I learned a lot. ONLy 200 subpoenas.,,


 "rvhat happens if hes not caught" -cha.it5.' I was shaking my clamn
                                                                      heacl when you
 asked that charity. If I'm not found then i go on to
                                                      -ok" rnoru thi.eats and then I kill
 your kids. Dumb bitch. yo. had an entire week to think    ofa question and thats what
 you ask? "what if hes not caught? I,m so stupid please tell
                                                             me what froppurr. ii h",
 not caught?"
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 20 of 30 PageID #: 948




 "chicago lady spoke tiftel him. She said nothing of impottance. Shcs useless. Shcs
 coming back hele to tzrlk to us about staying safe online. She also lied about why they
 ale so tight lippcd. she said it's because "they know best" Latel someone asks a
 question like this and they flip flop. the real answer': They dont knolv shit 200 corut
 oldels later. They ale imcompetent. arrested pool patlick fot'no reason."
 As set forth in Counts 23 through 32, Betlveen on or about Decembei. 15, 2015, and on

 ot about January 3, 2016, and rvithin the Southeln Distlict oflndiana and

 elservhele, the defendant BUSTER HERNANDEZ, transmitted in intelstate or

 foreign commelce communications containing threats to kidnap ol injure the person

 of another', as more particularly desclibed belorv:

  Count Date                        Descrintion

  1 .)
            f-  12.1 5.101 5            n or about Decernber 15,2015, the defendant, using a facility of
                                     nterstate commerce, threatened to                   kill \rictim I 's mother (Victim 7)
       .+       12.   1   5.201 5      n or about December I 5, 201 5, the defendant, using a facility of
                                     nterstate comlrerce, threatened to kill victim l, and tl.rreatened to
                                      idnap Victim l's rninor siblin (Victim 8).
       5                               n or about Decernber 11,2015, deflendant, using an account on
            lt2.17.2ots               acebook.com. threatened to kill victim l.
       6    l[.       r   7.20 rs      n or about Decernber 11,2015, defendant. using an account on
            I                         acebook.com, threatened to kill students at Plainfield High School,
                                    located at I Red Pridc Drive, in Plainfield, Indiana, which is located
                                    rvithin the Southern District of Indiana.                                                            I

       7        t2.17.20t5          On or about December 17 ,2015, defendant, using an account on
                                    Facebook.com, tl.rreatened to kill students at Danville High School,
                                     ocated at 100 Wanior Way, in Danville, Indiana, r.vhich is located
                                     vithin the Southern District of Indiana.
  -)
       I        12.20.2 r 05           norab out Decernber 20, 201 5, defendant, using an account on
                                      acebook.com, threatened to kill Victim l and Victim l,s former
                                            ificant other ictim 9
       ()
                12.20.2015             n or about Decernbcr 20, 2015, defendant, using an account on
                                      :l c cb o o k co tT) th rc iI C II cd o k p a tro us a TI c S h o p S a P eny
                                       ro S S t1    o C il t etl il 2 I 99 J) eny C ro S S l.)      il v n P a lt fl c d I nd iI ll a,
                                       h c h S o CA ed              h l)      S O tl rh cm D S r Ct () f l-) d T l1 a
  .l()          12.20.2015             n or about Decemb er 20, 2015, deflendant, using an account on
                                      acebook.com, threatened to kill police ar.rd first responders to The
                                      hops at Perry Crossing, located at 2499 p erry Crossing Way, in
                                    P lainfield, Indiana, which is located within the Southem
                                                                                                                      Disinct of
                                    Indiana
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 21 of 30 PageID #: 949




  3t        12.21 .201 5       On or about Dccember 21, 2015, def'endant, using an accolrnt on
                               Facebook.corn. tlueatencd to kill Yictim l rvitli a rifle.
  32        I   .3.2016        On or about January 3, 2016, defendant, using al) account on
                               yandex.com ("Brian Kil" at cop-killer-pipeb@yandex.corn), E-
                               tnailed Victim 10, a Plainfield High School Board rnember, and
                               threatencd to kill \'ictim 10, \'ictim l0's fan-rily, and students at
                               Plainfield High School.



       HERNANDEZ Threatens to I(ill ancl Rnpc Victim 2 and Victim 2's Familv

         On or about June 9, 2017, larv enforcement interviewed Victim 2

 HERNANDEZ rvas still extoi'ting Victim 2, and hacl been instructing \rictim 2 to

 upioacl images and videos to a Dropbox.con account known to investigators. The

 Dropbox.com account was not publicly' accessible


         On June 9,2017 , United States Nlagistlate Judge Debra NlcVicker Lynch

 entered an order pelmitting the govelnment to use an "employ" to identify the IP

 acldress associatecl      with HERNANDEZ rvho was pr.esently extorting Victim 2. \Yith

 the consent of Victim 2, law enforcement began communicating with HERNANDEZ

 as   Victim 2 in an undercover capacity. During lalv enforcement's undercover

 communications rvith HERNANDEZ, and under the lawful authority given to them

 by the court's order', the FBI ,ploaded a small piece ofcode to a video file produced

 by Yictim 2, which did not contain any visnal depictions ofany minor engaged in

 sexually explicit activity. As authoi.ized, the FBI then uploaded the vicleo file

 containing the code to the Dropbox.com accollnt known only to HERNANDEZ ancl

 Yictim 2. \Yhen HERNANDEZ viewed the vitleo containing the code on a computer,
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 22 of 30 PageID #: 950




 the code drscloscd the tlr.re IP acldlcss associated with the computei.uscd by

 HERNANDEZ. Screenshots of the communications follorv

                             O   73%   11.t                                                  o r i 28BrJ
                                       J                                    lare




       it's empty. wtf?1
                                              Q:;;
                                                                                        ll's in Dropbo.   .

                                                  .rigtl- fl       go   rrEd( 3(i h 5
                                                  lirs
                                                  gLd F, got I done ":'. o|is i3
                                                  ft€t t idY,ln dolhig                           a



                                                  anyrEaa rd ddrt really cars
                                                  8!qn       ft   a!, ifther

                                              o   c s$Ged b
                                                  alr*ritogather c
                                                                              b.   2 tho?
                                                                                   ?
                                                                                            dd   t


                                                                               dd qr I wt uil
                                                                            llst
                                                                            nini$t

                                              Gl El         start a r                                @

      6AO                                     cq        E   dr.         x
                                                                                            Y        a


       After receiving the video, and in letaliation                           for.    not sending HERNANDEZ the

 desired sexually explicit images, HERNANDEZ began sending messages to the

 family of victim 2 stating that HERNANDEZ was going to murder ancl i'ape them.

 using the truc IP acld'ess, Iaw enfoi'cement officers located HERNANDEZ at his

 lesidence in Bakersfield, California.

       During HERNANDEZ's August B,2or7 ar.est, ancl just as rar,v enforcement

 officei's entei'ed his room, HERNANDEZ intentionally r.emovecl the thrlmb cLiv.,

 containing the opei'ating system that was clesigned to e.ase itself upon temovalfi.om

 the computel in an intentional effort to destroy evidence.
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 23 of 30 PageID #: 951




 As set folth in Count 39, on or abor.rt August 3,2017 , in Bakelsfield, Califolnizr, and

 clscrvhere, the defendant, BUSTER HERNANDEZ, colluptly altei'ec1, dcstrr;ycd,

 mntilated, ol concealetl a rccolcl. ckrcnntcnt,        o-,-   othel objoct, that is, eviclence of his

 criminality, or attempted to do      so,     with the intent to impair the object's integr.ity or

 availability for use in an official proceeding, namely, the fedelal ci'iminal

 investigation ofhis conduct occurring in the Southein District oflndiana, in violation

 ofTitle   18, United States Code, Section 1512(c).

        Additionally, and as set foi'th in Counts 33 thlough 38, between on                 or:   about

 2012, and on ol about August 3,2077, within the Southern District ofIndiana, and

 elservhere, the defendant, BUSTER HERN-{NDEZ, used the thi'eat of physical for.ce

 :rgainst \-ictims 1. 3, 4, 5, 6, and 7 b1'threatening to kill, injure, kidnap, or

 clisseminatc images and videos clepicting minols engagecl in sexually- explicit conduct,

 with the intent to hinder, delay, oi'prevent the communication to a state or.federal

 law enforcement officer relating to the commission of a Federai offense, namely

 ploduction, distlibution, and possession of child polnography, as more particularly

 described below:




   J        012 to 8.3.2017      ictim I
   .1       012 to li..1.2017    ictim    3

   j        012 to 8.3.20 I 7    ictim    4

   (i       012   b   8.3.2017   ictinr   5

   1        012 to 8.3.2017      ictim    6
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 24 of 30 PageID #: 952




   s          2.   012 to 8.3.2017         ictinr   7
                                       I
       As set folth in Counts 40 and 41, betrveen on ol about December. 12, 2015, and

 on or about August 3, 2011 , in the Southeln Distlict of Indiana and elsewhere, the

 defendant, BUSTER HERNANDEZ did knorvingly, rvith the intent to retaliate, take

 an action halmful to \rictims 1 and 7 for providing to a Iaw enforcement officer.

 ti'uthful infolmation relating to the commission of a Feder.al offense, in violation of

 Title 18, United States Code, Section 1513(e).

  Count       Datc                     lvictim
          l


   0               012 to 8.3.2017         ictinr I

  4I                   to   8.3.2017                z
          f0t2                         [ictim

                                                        Victims   11   and   12

       HERNANDEZ further admits that betrveen in ot about 2018 and on or about

 Augnst 3,2017, victims 11 and 12 rvere minors w'ho resided in Florida and virginia,

 lespectively. Beginning sometime in 2013, and continuing until August A,2OI7,

 HERNANDEZ, using the means and methods described above, coerced victims             11

 and 12 to produce and distribute images and videos clepicting victims 11 and     12

 engaging in sexually explicit condrtct knowing that victims 11 and 12 were minors.

 HERNANDEZ continued to sexually extort victim 1r after she turned 1g.

 The devices used to c.eate the child por.nog'aphy of yictims 1-6, 11 anri
                                                                           12, were

 manufactured outside of the State of Indiana or contain parts that were

 manufactured outside ofthe state oflndiana, and therefo.e,
                                                            traveled in inte'state or
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 25 of 30 PageID #: 953




  foreign commelco. HERNANDEZ used the Internet, rvhich is a facility of

  interstate commetce to extort adult and minor victims, thr.eaten to usc explosive

  clevices, ancl thlezrten to ki1l, rape, kidnap, and injure his victims.

                                                    Respectfully submitted,

                                                    JOSH J. N,IINKI,ER
                                                    United States Attorney

                                                      \J ,1/
     )lblao                                           w
   DATE                                             Ti       . Plesto
                                                    Assistant United         tes Attorney


   a          a
   D.\TE                                            Steven     eBlota
                                                    Deputl- Chief

     L,G- 2-)
   DATE                                             Buste            nande
                                                     De     ncla n

    ?---   b' t-
   D.\TE                                                  I'Io Gar' cla
                                                    Counsel fol Defendant
        Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 26 of 30 PageID #: 954




                                        UNITED STATES DISTRICT COURT

                                  FOR THE SOUTHERN DISTRICT OF INDIANA

                                                 INDIANAPOLIS DIvISION




           UNITtrD STATES OF ANTtrRICA,


                                    Plaintiff,




                                                             )   Cause No. 1:17 CR-0183- TWP-TAB

           BUSTER HERNANDEZ.


                                    Defendant.


                                   ADDEND            TO STATE}IENT OF FACTS



 Grou Des c ri tion        Exhibit Descri tion
)ata From Accounts         Uscrnames                                     Account ID/Platform
                       I   Amanda Von                                    I000 I 25859077 I 6 Facebook
                       2   Amanda Wick                                   10001 1 8l 8624075 Facebook
                       3   Angie Polanco                                 I 000083077973 I 8 Facebook
                       4   Austin Palins                                 I 00007541 897084 Facebook
                       5   Ava Coumeya                                   1 00006375994549 Facebook

                       6   Be Here, amanda.can. 1 40 l                   1 00014453 I 656 I 7 Facebook

                       7   Bee Here, bee.here.35l                        I 0001 44 I 3029095 Facebook
                       8   Been There. been.there.963                    1 000 I 43 5 5223 483 Facebook
                       9   blowout                                       2874684907 Twitter
                      l0   Bre Samson, bre.samson.3                      I 000 I 202394 I 094 Facebook
                      il   Brian Kil                                     10001 08 149879 I 5 Facebook
                      t2   Brian Kil                                     1 000 I 09332 1 44 I 5 Facebook
                      l3   Brian Kil                                     1 000 I 0942786802 Facebook

                      t4   Brian Kil                                     I 0001 09506 I 6854 Facebook
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 27 of 30 PageID #: 955




         15  Brian Kil                                I   000 I 0955730926 Facebook
          l6 Brian Kil, maddie.gile.T                 I   000 | 09 57  2926 Facebook
                                                                        7 7

          t7 Brian Kil                                I 0001 0961 I 30364 Facebook
          18 Brian Kil, brian.kil.96                  I 0001 I I 4641 2030 Facebook
          l9 Brian Ki1, brian.kil.737                 I 000 I I 205363059 Facebook
         20 Brian Kil, amy.brooks.733 0763            I 000 I 6 I 02997596 Facebook
         2t Brian Kilmore, Meghan Goss                I 000 I 09.+5808324 Facebook
         22 Brian Kils                                I 000 I 0908 I 27372 Facebook
         l)  Brian Kils, brian.kils.9                 I 000 I 4405057040 Facebook
               Brian_kil9                             8592023 6847 0224896 Trvitter
         25    Brianna Davis                          I 0000993292563 I Facebook
         26    Brianna Kilian, brianna.lik            10001 I 039591590 Facebook
         27    Brooke Arenas                          1 00007580057664 Facebook

         28    Brooke Purge, brooke.purge             10001 301 37 14201 Facebook
         29    Call Dime, cal[.dirne                  1 000 I 3020935 I 63 Facebook

         30    Call Dime, call.dime.9                 I 0001 3042567348 Facebook
         3l    Carlea Dafur                           1 00008295440232 Facebook

         32    Catey Tracey, catey.tracey.5           I 0001 5660047049 Facebook
         JJ    Catherine Tracy, catherine.tracy.3T    | 0001 56667 07 7 93 Facebook
         31    Chris Car, chris.car. 1401 9           I 0001 1694597125 Facebook
         35    Chris Walker                           1 000 I I 875033745 Facebook

         36    Clear Waters                           I 00009322978866 Facebook
         37    Close Far                              I 00004558305629 Facebook
         38    Closed Color                           I 0000798525 1 407 Facebook
         39    Closed Door                            I 00004326708345 Facebook
         40    Closed Door                            I 0001 0l 49670095 Facebook
         4).   Closed Door                            I 000 I 0 I 59984554 Facebook
         42    Closed Door                            I 000 I 0 I 829690 I 3 Facebook
         43    Closed Doors                           I 000059 I 8267754 Facebook
               Closed Left                            I 00006227 3257 14 Facebook
         45    Clutter Rernoved                       I 000082247 I 0428 Facebook
         46    Colain Greeny                          I 000 | 266321 6544 Facebook
         47    Color Black, taryn.hardill             I 0000825 1 063963 Facebook
         43    Color Black                            1 00009692743075 Facebook

         49    Color Blacks                           | 000 I 0 | 47 299243 Facebook
         50    Color Blue                             I 00008 1 341 80459 Facebook
         5l    Color Close. riama.close               | 00007 267 599339 Facebook
         52    Color Green                            I 0000,18220577 I 8 Facebook
         53    Color Green                            I 000067 I 99547 1 6 Facebook
         54    Color Mix                              1 000083 I 1983983 Facebook

         55    Color Moon                             | 00007 61 929 47 63 Facebook
         56    Color Rain                             I 00008337 1 64543 Facebook
         5l    Color Red                              I 000060742383 I 5 Facebook
         58    Color Red, co1or.red.9678              I 00009 922 5 07 2 I 5 Facebook
         59    Color Reds                             I 00007740585546 Facebook
         60    Color Slow                             I 00008 I 6001 5457 Facebook
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 28 of 30 PageID #: 956




         61   Color White                                          100008 I 6201 0935    Facebook
         62   Colored Reds                                         I 00009960991 125     Facebook
         63   Coloring Red, beth.harris. 5492                      I 000 I 2457603935    Facebook
         64   Colour Grecn                                         1 000 I 1 53008270:l  Facebook
         65   Coloured \Mrite                                      1 0001 1 509067403    Facebook
         66   Colured Grey, diana.harris.3 7604                    1 0001 1 3582933 l3   Facebook
         67   Daisy Cosmeo                                         I 00008033 I 471 67 Facebook
         68   Diana May, diana.may.7967                            10001 13628338 I 7 Facebook
         69   Draw Colors, j ason. loras.9                         1 00008337270 I 35 Facebook

         70   Drawn Line, drawn.line                               1 0001 43998896 I 0 Facebook

         7l   During Aft er, samantha.stary.3                      1 000079583772 I 9 Facebook

         72   Emily Leak, emi1y.leak.397                           100015675 I 8 1834 Facebook
         /)   Emrna Leaked, emma.leaked                            1 000 1 3535403229 Facebook

         74   Front Door                                           1 00008375675524 Facebook

         75   Ganet Henry                                          1 00007532865680 Facebook

         76   Grean Colmg                                          100013 1 645'7 0722 Facebook
         77   Haase Brey, haase.brey                               1 000 1 3389 I 80996 Facebook

              Hannah Leaked, hannah.leaked                         1 000 I 3485963036 Facebook

         79   Hanr.rony Raines                                     100007 921367 3 52 Facebook
         80   Here Bee, here.bee.5                                 1 000 I 44 I 0236980 Facebook

         81   hit rne up (pytbvl @yandex.com), leaked_hacksl       4061920006 Instagrarr
         82   Invil Cable                                      I
                                                                   1 000 1 0,+61 1 83746 Facebook

         83   Jack Lime                                            1 00005 I 5041 70 I 6 Facebook

         84   jare930                                              E27 30492992462848 1 Twitter
         85   Jared Jantil                                         1 00001446646156 Facebook

         86   Jayna Melton                                         I 000056 I 0254778 Facebook
              Jillian Topur, jillian.topur                         1 0001 098139328 I Facebook

         88   Joumeyy Chama, journeyy.charna.T                     1 000 1 7094736583 Facebook

         89   Joumelry Leaked, joumeyy.leaked.3                    1 000 I 7 1 66455896 Facebook

         90   Katie Henderson                                      1 000082 I 4242433 Facebook

         91   Kayla Bean                                           100007 291 7 56268 Facebook
         92   Kel May, kel.may.7798                                1 000 I 4808903459 Facebook

         93   Larry Nembers                                        1 000045693 I 7055 Facebook

         94   Listen Close                                         1 000068 I 0225759 Facebook

         95   Lori Harris                                          1 0001 1001696165 Facebook

         96   Maddie Laurer.r, maddic.lauren.9                     1 0001 I 681628392 Facebook

         97   Madison Vangorder                                    1 00006736098552 Facebook

         98   Madison Vangordem                                    100005 194369085 Facebook
         99   Maine Purge                                          1 000 I 0242488466 Facebook

        100   Maine Purge, maine.purge.T3                          10001 30684841 50 Facebook
        l0t   Maine Purge                                          1 000 I 3 197707135 Facebook

        102   Maine Purge, maine.purge.98 87                       1 000 I 3 804023323 Facebook

        103   Maria Villa                                          10001 175407941 I Facebook
        104   May June                                             1 0001217 3917 496 Facebook

        105   May June                                             1 000126062 I 9451 Facebook

        106   Me an Amet                                           I 0000970873 I 179 Facebook
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 29 of 30 PageID #: 957




        107      Mel Chris, mel.chris. 142            1000137 47 447901 Facebook
        108      Missing Green, kasey.stary           I 000080 I 0 I 59969 Facebook
        109      More Less                            100007367 47 5467 Facebook
        Il0      Moved During, felin.stassy           I 00007 9220 | 67 40 Facebook
        ll1      Moved Green                          I 000055 I 8394676 Facebook
        l2       Nancy Casey, nancy.casey. 102        10000997 597 17 7 I Facebook
        ll3      Out Doors, megean.reed.3             I 000 I 33324356 I 9 Facebook
        tt4      Pers Dot, pers.dot.9                 1 0001322599867 5 Facebook

        115      Plot Drarv                           I 0000806937845 I Facebook
        l16      Purge Eva, purg.eva                  I 00013 I 4l 568667 Facebook
        tt7      Purged Maine, purged.maine. 1        I 000 I 3748857863 Facebook
        118      Rebecca Slutofsky                    I 000053 I 0284766 Facebook
        119      Red Light, rachel.leer.T3            I 00013587341 163 Facebook
        120      Ryan Vacay                           1 000 I 0055987308 Facebook

        121      Sharp Tum                            1 00008 138192245 Facebook

        122      Sierla Hanncock, amy.talmer          I 000 I 6077705089 Facebook
        123      Sierra Hanncock, brittany.kilgor     1 000 I 6229373050 Facebook

        124      Tangie Haris                         I 00008327566834 Facebook
        125      Tay Sines                            I 000 I 1 725468786 Facebook
        126      Taylor Sines                         I 0001 I 867905395 Facebook
        t27      Taylor Sines, taylor.sines.792       I 0001 1 91 1056154 Facebook
        128      Terra Parish                         I 0001026951 741 I Facebook
        t29      Vanessa Ruiz                         \0001 17 59392472 Facebook
        130      Verb Noun, verb.noun.58              I 000079329 I 3898 Facebook
        t3t      Warped Haste, derrin.hasty           I 00007 97 2267 044 Facebook
        I   Jl   We Uygt                              | 000 | 059 57 7 27 99 Facebook
        r33      Wendy Meen, wendy.meen.5             100015457 901322 Facebook
        t34      Went Slowed                          I 00008 I 60240888 Facebook
        135      148232212184674                      I 482322 I 2 I 8 467 4 Facebook
        136      t49s085527 469936                    I 495085527 469936 Facebook
        137      1649536395316734                     I 6495363953 I 6734 Facebook
        138      16s9t473810067 69                    I 659 I 4738 I 006769 Facebook
        139      39690102717 s660                     396901027 l7 5660 Facebook
        140      421287848077695                      421287 81807 7 695 Facebook
        t4l      17 4.134.t34.97                      Brighthouse Intemet Subscriber Data
        142      briankil                             Tumblr
        143      brian-kil                            Tumblr
        141      closedT8@hushmail.coni               Hushrnail
        145      drnzx3@hush.ai                       Hushmail
        146      drawback8@husllnail.com              Hushrnail
                 dtr.x I @hushrnail.com              Husllnail
        148  dtvx2@hushmail.corn                     Hushmail
        149 edwe0@hushrnai[.com                      Hushmail
        150 jare92o2@hushmail.com                    Hushmail
        l5l jare9302@hushrnail.com                   Hushmail
        t52      u   9   hushmail.con-r              Hushrnail
Case 1:17-cr-00183-TWP-TAB Document 131 Filed 02/06/20 Page 30 of 30 PageID #: 958




        151      amp98@hushmail.com                  Hushmail
        154      amp988@hushmail.com                 Hushmail
        155      arnpy88@hushrnail.corn              Husl.unail
        156      closeTT@hushmail.com                Hushrnail
        t57      closedTT@hushmail.corr              Hushrnail
        158      dkl6@hushr:rail.corn                Hushrnail
        159      drnzx9@hush.ai                      Hustunail
        160      drawback88@hushmail.com             Hushmail
        161      drarvback888@hushmail.com           Hushmail
        162      fire89@hush.ai                      Hushrnail
        163      g!y6@hushmail.com                   Hushmail
        161      hgz5@husllnail.com                  Hushrnail
        165      idont698@hush.ai                    Hushmail
        166      ixze6@hush.ai                       Hushmail
        167     jare93o2@hushmail.com                Hushmail
        168     jare9202@hushrnail.corr              Hushrnail
        169     j are9402@hushmail.corr              Hushmail
        170     jareht@hushnail.com                  Hushmail
        1'71    jaynawhore@hush.ai                   Hushrnail
        172     kxze@hushmail.com                    Hushrnail
        I l.)   oo9777@hushmail.com                  Hushrnail
        174     oo9779@hushrnail.com                 Hushmail
        175     oo97777@hushmail.com                 Hushmail
        176     oo977777@hushmail.corn               Hushmail
        177     szxwT@hushmail.com                   Hushmail
        178     talkla2qa@hushmail.com               Hushmail
        179     taylor.la@hushmail.com               Hushmail
        180     terminal343@hush.ai                  Hushmail
        181     tklw5@hushmail.corn                  Hushrnail
        182     tr3e@hushmail.com                    Hushmail
        183     trte4rrTt@hushrnail. corr            Hushrnail
        184     vrtyd99@hushmail.corn                Husllnail
        185     wder22@hushrnail.com                 Hushmail
        t86     yh56y@hushmail.com                   Hushrnail
        187     yh65w@hushmail.com                   Hushrnail
        188     yh65y@hushmail.corn                  Hushmail
        189     yhj 8@hushmail.corn                  Hushmail
        190     ytrd4@hushmail.cotrr                 Hushrnail
        191     zxgot@hush-rnail.com                 Hushmail
        192     zxgots@hushmail.corn                 Hushrnail
        l9i     zza8000@hushmail.corn                Hushmail
        l9r+    zza3800@hushmail.corr                Hushmail
        195     cop.killer.pipeb@yandex.com          Yandex
        196     cop-killer-pipeb@yandex.com          Yandex
